Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the communication filed on 07/25/2019.
Claims 1-20 are under examination.
The Information Disclosure Statements filed on 07/25/2019 and 10/20/2020 have been entered and considered.
Claims 16-20 recite “computer-readable storage medium”. Paragraph 95 of Specification indicates “For the purposes of patent protection in the United States, a memory or other computer-readable storage medium is not a propagating signal or a carrier wave or mere energy outside the scope of patentable subject matter under United States Patent and Trademark Office (USPTO) interpretation of the In re Nuijten case”. Therefore, Claims 16-20 do not invoke 101 rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (US 2007/0130183 A1).
Regarding claim 1, Morris discloses: An access control system comprising an access controller, the access controller comprising:  5an access control memory [par. 0008]; an access control processor in operable communication with the access control memory [par. 0026, “the system includes a relationship manager 200 for managing relationships between system resources. In the illustrated example, relationship manager 200 includes a resource identifier 202 and a communications subsystem 204. Resource identifier 202 may identify resources selected by a user via a graphical user interface. Communication subsystem 204 may control communications between relationship manager 200 and other system resources”], the access control processor configured to perform access control steps which include (a) receiving a request by a requestor for access to a supplementary asset [par. 0052, “Larry has a picture of Moe on his desktop. He wants to be able to find all the resources related to Moe through this picture”, par. 0055, “Now Larry can select Moe's picture and request to see all the resources related to the picture”], (b) determining that 10the supplementary asset is related to a primary asset, (c) verifying that the request identifies or contains a proof of access to the primary asset, and (d) granting the access request based on a determination result of the determining step and on a verification result of the verifying step [par. 0048, “A security behavior may be an action where access to a second resource is conditioned on a user passing security measures associated with a first resource. For example, access to a first resource may be conditional on a user providing a user name and a password. If a user provides a user name and a password and is granted access to the first resource, the user may be automatically granted access to the second resource”];  15whereby the system provides an increase in available access to the supplementary asset without conditioning the increase on any identity of the requestor [par. 0048, “A security behavior may be an action where access to a second resource is conditioned on a user passing security measures associated with a first resource”, claim 15, “determining a behavior includes determining a security behavior wherein access to the second resource depends on access to the first resource via at least one security behavior defined for the first resource”].  
Regarding claim 7, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Morris discloses further discloses when the verification result of the verifying does not indicate the requestor has access to the primary asset, then denying the requestor access to the supplementary asset based on at least the verification result [par. 0048, “if the user is not granted access to the first resource, the user may be automatically denied access to the second resource”]; whereby the requestor is granted access to the supplementary asset or 5the requestor is denied access to the supplementary asset, without interactively seeking a supplementary asset access permission on behalf of the requestor from an administrator or an owner of the supplementary access [par. 0048, “A security behavior may be an action where access to a second resource is conditioned on a user passing security measures associated with a first resource”, claim 15, “determining a behavior includes determining a security behavior wherein access to the second resource depends on access to the first resource via at least one security behavior defined for the first resource”].  
Regarding claim 10, the rejection of claim 1 is incorporated.
Morris discloses further discloses the method grants the requestor 5access to the supplementary asset without conditioning that access on supplementary-asset-specific operations performed using a share link, a file share, or another explicit sharing management mechanism [par. 0048, “A security behavior may be an action where access to a second resource is conditioned on a user passing security measures associated with a first resource”, claim 15, “determining a behavior includes determining a security behavior wherein access to the second resource depends on access to the first resource via at least one security behavior defined for the first resource”].  
Regarding claim 13, the rejection of claim 7 is incorporated.
Morris discloses further discloses the method grants the requestor 20access to the supplementary asset without conditioning that access on a supplementary sign-in that is specifically performed to gain access to the supplementary asset [par. 0048, “A security behavior may be an action where access to a second resource is conditioned on a user passing security measures associated with a first resource”, claim 15, “determining a behavior includes determining a security behavior wherein access to the second resource depends on access to the first resource via at least one security behavior defined for the first resource”].  
Regarding claim 15, the rejection of claim 7 is incorporated.
Morris discloses further discloses the verifying comprises performing a challenge-response protocol to prove access to the primary asset [par. 0048, “access to a first resource may be conditional on a user providing a user name and a password. If a user provides a user name and a password and is granted access to the first resource”].  
Regarding claim 16, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2007/0130183 A1) as applied to claims 1, 7, 10, 13 and 15-16 above, and further in view of Nasr (US 2006/0101443 A1).
Regarding claim 2, the rejection of claim 1 is incorporated.
Morris discloses an access control processor configured to perform access control steps.
Morris does not explicitly disclose the primary asset includes source 20code, and the supplementary asset includes at least one of the following: an artifact which was computationally derived at least in part from the source code; or a build component of a project in which the source code is also a build component.
[par. 0092, “Source Code Developers use the IDE application for software development needs. The IDE enables the developers to view project hierarchy as well as individual source code content, edit, compile individual source code files and perform builds of entire source code project”, par. 0064, “the action modules 122, the file management module 128, and the branch module 142 each include modules and functions permitting appropriate operations to be performed on a single file, multiple files, a single folder, and multiple folders. Further, the build module 119 includes functions and modules relating to creating builds, executing builds, which include source code and content”, par. 0066, “authorized users of the system must be assigned permission to perform any actions within the embodiment”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Nasr into the teaching of Marris with the motivation for managing source code to perform a file action on a folder, and managing a source code project, associated with the source code file as taught by Nasr [Nasr: abs.].
Regarding claim 6, the rejection of claim 1 is incorporated.
Morris discloses an access control processor configured to perform access control steps.
Morris does not explicitly disclose the assets reside in different respective regions for at least one of the following definitions of a region: a local area network, a physical server, a 
However Nasr teaches the assets reside in different respective regions for at least one of the following definitions of a region: a local area network, a physical server, a computer, a data center, a trust domain, a web site, a web service, a repository, a machine learning model, a geographic city, a 20geographic county, a geographic state, or a geographic province [par. 0074, “At the time of check in, the file is retrieved from this local hierarchy for checking in. Alternately, the user can choose to pick the file from a different location on the local file system. The user has additional options while checking in a source code file, such as retain lock, make it the current version, keep a local copy after check in and subscribe to this file.”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Nasr into the teaching of Marris with the motivation for managing source code to perform a file action on a folder, and managing a source code project, associated with the source code file as taught by Nasr [Nasr: abs.].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2007/0130183 A1) as applied to claims 1, 7, 10, 13 and 15-16 above, and further in view of Ahadian et al. (US 2010/0293523 A1).
Regarding claim 3, the rejection of claim 1 is incorporated.
Morris discloses an access control processor configured to perform access control steps.

However Ahadian et al. teaches the system further characterized in at least one of the following ways: the system comprises a requestor device having a requestor device memory and a requestor device processor, and the requestor 30device is configured to generate within an integrated development environment the request for access to the supplementary asset;  59 the system comprises an access controller web service interface, and the access controller receives the request through the access controller web service interface [par. 0034, “FIG. 1 also shows database servers 140, application server 150, and web servers 160. Additionally, the application server 150 includes a database application 155. The database application 155 is included to be representative of a complete, deployed application composed using the IDE tool 120. For example, database application 155 may be hosted by the application server 150 and configured to access databases in the database server 140. In such a scenario, users may access the database application 155 through a web-based interface, where web pages requested through the web server 160 are generated by the application server 150 (e.g., by issuing data requests to database servers 140 and encapsulating query results in HTML markup). Of course, this scenario represents just one possible scenario for an application generated from development project 124 developed using IDE tool 106”].
[Ahadian et al.: par. 0009].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2007/0130183 A1) as applied to claims 1, 7, 10, 13 and 15-16 above, and further in view of Zang et al. (US 2016/0188301 A1).
Regarding claim 4, the rejection of claim 1 is incorporated.
Morris discloses an access control processor configured to perform access control steps.
Morris does not explicitly disclose the primary asset includes source code, the supplementary asset includes a model computationally derived at least in part from the source code, and the model is configured for use by an autocompletion tool.  
However Zang et al. teaches the primary asset includes source code, the supplementary asset includes a model computationally derived at least in part from the source code, and the model is configured for use by an autocompletion tool [par. 0032, “Metadata packager 124 may first parse each source code file 503 to determine if it is fully or partially annotated with comments. If complete and correct comments are available, metadata packager 124 invokes first metadata generator 123a to parse the comments and extract the metadata 502 for supporting editing features (e.g., autocompletion) of the code editor 122”].
[Zang et al.: par. 0006].

Claims 5, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2007/0130183 A1) as applied to claims 1, 7, 10, 13 and 15-16 above, and further in view of Haikin (US 6757893 B1).
Regarding claim 5, the rejection of claim 1 is incorporated.
Morris discloses an access control processor configured to perform access control steps.
Morris does not explicitly disclose the primary asset includes source code in a version control system, the source code including source code versions at a plurality of commit points within the version control system, and wherein the supplementary asset includes an artifact that was computationally derived at least in part from the source code version at a commit point.    
However Haikin teaches the primary asset includes source code in a version control system, the source code including source code versions at a plurality of commit points within the version control system, and wherein the supplementary asset includes an artifact that was computationally derived at least in part from the source code version at a commit point [col. 4, lines 7-24, “each version of each source code line has a corresponding user code, which is stored in the source code storage, that contains information describing at least one of the software developers. Preferably, the user code identifies those software developers that are allowed to access and edit the version of the source code line to which the user code corresponds. In the case that a new version of a source code line is created corresponding to a source code line that has been accessed and edited by a software developer, the information contained in the user code corresponding to the new version preferably describes the software developer that accessed and edited the source code line…. each version of each source code line is stored in the source code storage in a compressed, canonical and format independent form in order to reduce storage requirements for the source code storage”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Haikin into the teaching of Marris with the motivation for providing a software source code version control system for use during the development and maintenance of a software system by multiple software developers in which historical version tracking is maintained for all source code on a line-by-line basis without requiring excessive storage area, in which source code can be accessed and modified by more than one software developer at a time, in which historical version tracking of broad functional changes is provided, and in which quick and transparent access is provided to each version of the source code as taught by Haikin [Haikin: col. 3, lines 20-31].
Regarding claim 8, the rejection of claim 7 is incorporated.
Morris discloses an access control processor configured to perform access control steps.
Morris does not explicitly disclose the determining produces at least one of the following determination results, thereby representing a recognized relationship between the 
However Haikin teaches the determining produces at least one of the following determination results, thereby representing a recognized relationship between the supplementary asset and the primary asset: at least a portion of one of the assets was computationally derived from at least a portion of the other asset;  15each asset belongs to the same software artifact build project; one of the assets is repository-resident and the other asset includes a development tool or artifact that is applicable to at least a portion of the repository-resident asset; one of the assets includes source code resident in a version control 20system and the other asset includes a development tool or artifact that is applicable to at least a portion of the source code; one of the assets includes a build dependency of the other asset or a runtime dependency of the other asset or both; one of the assets includes data stored in a system configured for large file 25storage and the other asset includes a text pointer or other reference [col. 4, lines 7-24, “each version of each source code line has a corresponding user code, which is stored in the source code storage, that contains information describing at least one of the software developers. Preferably, the user code identifies those software developers that are allowed to access and edit the version of the source code line to which the user code corresponds. In the case that a new version of a source code line is created corresponding to a source code line that has been accessed and edited by a software developer, the information contained in the user code corresponding to the new version preferably describes the software developer that accessed and edited the source code line…. each version of each source code line is stored in the source code storage in a compressed, canonical and format independent form in order to reduce storage requirements for the source code storage”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Haikin into the teaching of Marris with the motivation for providing a software source code version control system for use during the development and maintenance of a software system by multiple software developers in which historical version tracking is maintained for all source code on a line-by-line basis without requiring excessive storage area, in which source code can be accessed and modified by more than one software developer at a time, in which historical version tracking of broad functional changes is provided, and in which quick and transparent access is provided to each version of the source code as taught by Haikin [Haikin: col. 3, lines 20-31].
Regarding claim 9, the rejection of claim 7 is incorporated.

Morris does not explicitly disclose there are multiple versions of the supplementary asset and multiple versions of the primary asset, and wherein the61 method further comprises mapping between a particular version of the supplementary asset and a particular version of the primary asset.    
However Haikin teaches there are multiple versions of the supplementary asset and multiple versions of the primary asset, and wherein the61 method further comprises mapping between a particular version of the supplementary asset and a particular version of the primary asset [col. 4, lines 7-24, “each version of each source code line has a corresponding user code, which is stored in the source code storage, that contains information describing at least one of the software developers. Preferably, the user code identifies those software developers that are allowed to access and edit the version of the source code line to which the user code corresponds. In the case that a new version of a source code line is created corresponding to a source code line that has been accessed and edited by a software developer, the information contained in the user code corresponding to the new version preferably describes the software developer that accessed and edited the source code line…. each version of each source code line is stored in the source code storage in a compressed, canonical and format independent form in order to reduce storage requirements for the source code storage”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Haikin into the teaching of Marris with the motivation for providing a software source code version control system for use [Haikin: col. 3, lines 20-31].
Regarding claim 12, the rejection of claim 7 is incorporated.
Morris discloses an access control processor configured to perform access control steps.
Morris does not explicitly disclose there are multiple versions of the 15primary asset, and wherein the method further comprises associating different versions of the primary asset with corresponding versions of a proof of access to the primary asset.    
However Haikin teaches there are multiple versions of the 15primary asset, and wherein the method further comprises associating different versions of the primary asset with corresponding versions of a proof of access to the primary asset [col. 4, lines 7-24, “each version of each source code line has a corresponding user code, which is stored in the source code storage, that contains information describing at least one of the software developers. Preferably, the user code identifies those software developers that are allowed to access and edit the version of the source code line to which the user code corresponds. In the case that a new version of a source code line is created corresponding to a source code line that has been accessed and edited by a software developer, the information contained in the user code corresponding to the new version preferably describes the software developer that accessed and edited the source code line…. each version of each source code line is stored in the source code storage in a compressed, canonical and format independent form in order to reduce storage requirements for the source code storage”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Haikin into the teaching of Marris with the motivation for providing a software source code version control system for use during the development and maintenance of a software system by multiple software developers in which historical version tracking is maintained for all source code on a line-by-line basis without requiring excessive storage area, in which source code can be accessed and modified by more than one software developer at a time, in which historical version tracking of broad functional changes is provided, and in which quick and transparent access is provided to each version of the source code as taught by Haikin [Haikin: col. 3, lines 20-31].

Claims 11, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2007/0130183 A1) as applied to claims 1, 7, 10, 13 and 15-16 above, and further in view of Margolus et al. (US 2002/0038296 A1).
Regarding claim 11, the rejection of claim 7 is incorporated.
Morris discloses an access control processor configured to perform access control steps.
Morris does not explicitly disclose the verifying comprises comparing 10a hash previously stored by the access controller in correspondence with the supplementary asset to a hash supplied to the access controller through the request.  
However Margolus et al. teaches the verifying comprises comparing 10a hash previously stored by the access controller in correspondence with the supplementary asset to a hash [par. 0013, “The record in the repository with which the access authorization credential is associated may be an access identifier that is associated with the credential by computation of a one way hash function. The access identifier may be stored in the repository and may be compared with a later hash of an access authorization credential to verify access permission to a named object. The access authorization credential may include information sufficient to respond to a challenge. The access authorization credential may include data proof information created during a challenge process that is sufficient to prove to the repository that the challenge was passed. This data proof information may include the actual challenge response, so that it can be directly verified against the data-item”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Margolus et al. into the teaching of Morris with the motivation to verify access permission to a named object as taught by Margolus et al. [Margolus et al.: par. 0013].
Regarding claim 14, the rejection of claim 7 is incorporated.
Morris discloses an access control processor configured to perform access control steps.
Morris does not explicitly disclose the verifying comprises performing 25a zero-knowledge protocol to prove access to the primary asset.  
However Margolus et al. teaches the verifying comprises performing 25a zero-knowledge protocol to prove access to the primary asset [par. 0013, “The record in the repository with which the access authorization credential is associated may be an access identifier that is associated with the credential by computation of a one way hash function. The access identifier may be stored in the repository and may be compared with a later hash of an access authorization credential to verify access permission to a named object. The access authorization credential may include information sufficient to respond to a challenge. The access authorization credential may include data proof information created during a challenge process that is sufficient to prove to the repository that the challenge was passed. This data proof information may include the actual challenge response, so that it can be directly verified against the data-item”, par. 0100, zero-knowledge protocol].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Margolus et al. into the teaching of Morris with the motivation to verify access permission to a named object as taught by Margolus et al. [Margolus et al.: par. 0013].
Regarding claim 17, the rejection of claim 16 is incorporated.
Morris discloses an access control processor configured to perform access control steps.
Morris does not explicitly disclose the verification result indicates the requestor has access to the primary asset based on finding present a secret that is deemed available only to authorized users of 25the primary asset.    
However Margolus et al. teaches the verification result indicates the requestor has access to the primary asset based on finding present a secret that is deemed available only to authorized users of 25the primary asset [par. 0013, “The record in the repository with which the access authorization credential is associated may be an access identifier that is associated with the credential by computation of a one way hash function. The access identifier may be stored in the repository and may be compared with a later hash of an access authorization credential to verify access permission to a named object. The access authorization credential may include information sufficient to respond to a challenge. The access authorization credential may include data proof information created during a challenge process that is sufficient to prove to the repository that the challenge was passed. This data proof information may include the actual challenge response, so that it can be directly verified against the data-item”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Margolus et al. into the teaching of Morris with the motivation to verify access permission to a named object as taught by Margolus et al. [Margolus et al.: par. 0013].
Regarding claim 18, the rejection of claim 17 is incorporated.
Margolus et al. further teaches the secret that is deemed available only to authorized users of the primary asset includes at least one of the following:  30a hash based on at least a portion of a repository commit history; at least a portion of a repository commit history; a hash based on at least a portion of a source code in the primary asset;  63 at least a portion of a source code in the primary asset; a hash based on at least a portion of a repository metadata; at least a portion of a repository metadata; a hash based on at least a portion of a document in the primary asset; or  5at least a portion of a document in the primary asset [par. 0013, “The record in the repository with which the access authorization credential is associated may be an access identifier that is associated with the credential by computation of a one way hash function. The access identifier may be stored in the repository and may be compared with a later hash of an access authorization credential to verify access permission to a named object. The access authorization credential may include information sufficient to respond to a challenge. The access authorization credential may include data proof information created during a challenge process that is sufficient to prove to the repository that the challenge was passed. This data proof information may include the actual challenge response, so that it can be directly verified against the data-item”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Margolus et al. into the teaching of Morris with the motivation to verify access permission to a named object as taught by Margolus et al. [Margolus et al.: par. 0013].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2007/0130183 A1) as applied to claims 1, 7, 10, 13 and 15-16 above, and further in view of Carranza et al. (US 20190324727 A1).
Regarding claim 19, the rejection of claim 16 is incorporated.
Morris discloses an access control processor configured to perform access control steps.
Morris does not explicitly disclose the supplementary asset includes a machine learning model which was trained at least in part using at least a portion of the primary asset, and the method further 10comprises setting a model retraining schedule.  
However Carranza et al. teaches the supplementary asset includes a machine learning model which was trained at least in part using at least a portion of the primary asset, and the method further 10comprises setting a model retraining schedule [par. 0027, “The example model generator 118 trains a machine learning model using the data collected by the data collector 112. For example, the example model generator 118 trains a machine learning model (e.g., a PTV estimator model 210 of FIG. 2 as described in further detail below, etc.) based on the data contained within the training database 116… The model generator 118 can retrain the model in response to additional training data becoming available in the training database 116, in response to a threshold amount of time elapsing since generation of a prior model, etc”, par. 0029, “After some period of time (e.g., periodically, aperiodically, scheduled, after a threshold period of time, after an error rate of the current model is exceeded, etc.), the example model generator 118 transmits a query 138 to the training database 116 for model generation data 140”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Carranza et al. into the teaching of Morris with the motivation to improve code review techniques by analyzing source code and providing review suggestions using a neural network tuned to process the function calls of code and generate review suggestions based on this analysis as taught by Carranza et al. [Carranza et al.: par. 0018].
Regarding claim 20, the rejection of claim 16 is incorporated.
Morris discloses an access control processor configured to perform access control steps.
Morris does not explicitly disclose the supplementary asset includes a machine learning model which was trained at least in part using at least a portion of the primary asset, and the method further 15comprises setting a model deletion criterion whereby a model that is not deemed in active use will be automatically deleted.  
[par. 0027, “The example model generator 118 trains a machine learning model using the data collected by the data collector 112. For example, the example model generator 118 trains a machine learning model (e.g., a PTV estimator model 210 of FIG. 2 as described in further detail below, etc.) based on the data contained within the training database 116… The model generator 118 can retrain the model in response to additional training data becoming available in the training database 116, in response to a threshold amount of time elapsing since generation of a prior model, etc”, par. 0024, “The example model storage 110 is the location where the current model(s) utilized by the machine programming engine 108 are stored… when an updated model is received or otherwise retrieved from the model storage 110, the previous iteration of the model is deleted”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Carranza et al. into the teaching of Morris with the motivation to improve code review techniques by analyzing source code and providing review suggestions using a neural network tuned to process the function calls of code and generate review suggestions based on this analysis as taught by Carranza et al. [Carranza et al.: par. 0018].



 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20190318113 A1		Accessing Data Stored In A Database System
US 10747461 B1		Updating objects for archived objects
US 7568218 B2		Selective cross-realm authentication
US 20110066968 A1		Information system for healthcare and biology
US 20160156740 A1		TRIGGER EVENT BASED DATA FEED OF VIRTUAL UNIVERSE DATA
US 20200272992 A1		MULTIPLE PROJECT VISUALIZATION TOOL
US 20050246666 A1		System, method and software for managing and publishing resource availability data
US 20160267413 A1		ASSIGNING RESOURCE PERMISSIONS
US 20110282873 A1		Mind Map with Data Feed Linkage and Social Network Interaction
US 20150371016 A1		USER-SPECIFIC VISUALIZATION OF DISPLAY ELEMENTS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JASON CHIANG/Primary Examiner, Art Unit 2431